ORDER
PER CURIAM.
Defendant appeals the judgment upon his conviction by a jury of one count of pharmacy robbery in the first degree, § 569.025, RSMo 1994,1 one count of robbery in the first degree, § 569.020, and armed criminal action, § 571.015, for which he was sentenced as a prior and persistent offender to three consecutive twenty year terms in the custody of the Department of Corrections. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed in accordance with Rule 30.25(b).

. All further statutory references are to RSMo 1994.